     Case 1:18-cv-01678-DAD-GSA Document 11 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CURTIS HALL,                                        No. 1:18-cv-01710-DAD-EPG (PC)
12                        Plaintiff,
13             v.                                        ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14   COUNTY OF FRESNO, et al.,
                                                         (Doc. No. 10)
15                        Defendants.
16

17             Plaintiff Curtis Hall is a civil detainee proceeding pro se and in forma pauperis with this

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On April 29, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff’s motion for appointment of counsel be denied; that this action

22   proceed only on plaintiff’s Fourteenth Amendment claim against defendant Fresno County; and

23   that all other claims and defendants be dismissed from this action, with prejudice, based on

24   plaintiff’s failure to state a cognizable claim. (Doc. No. 10.) Plaintiff was granted fourteen (14)

25   days in which to file objections to the findings and recommendations. (Id. at 19.) Plaintiff has

26   not filed objections to the findings and recommendations, and the time in which to do so has

27   passed.

28   /////
                                                         1
     Case 1:18-cv-01678-DAD-GSA Document 11 Filed 07/13/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on April 29, 2020 (Doc. No. 10) are

 6                  adopted in full;

 7          2.      Plaintiff’s motion for appointment of counsel (Doc. No. 8) is denied, without

 8                  prejudice;

 9          3.      This action now proceeds on plaintiff’s first amended complaint, filed on February

10                  18, 2020 (Doc. No. 8), only against defendant Fresno County with respect to

11                  asserted adverse conditions of confinement in violation of the Fourteenth

12                  Amendment;

13          4.      All other claims and defendants are dismissed from this action due to plaintiff’s

14                  failure to state a claim upon which relief may be granted; and

15          5.      This case is referred back to the magistrate judge for further proceedings,

16                  including initiation of service of process.

17   IT IS SO ORDERED.
18
        Dated:     July 13, 2020
19                                                         UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                       2
